               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

               Plaintiff,

     v.                             Crim. Action No.: 1:21CR26
                                              (Judge Kleeh)

CARL DAVID DAVIS,

               Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 27],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On June 23, 2021, the Defendant, Carl David Davis (“Davis”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Counts One and

Three of the Indictment, charging him in Count One with Possession

of an Explosive by a Prohibited Person, in violation of Title 18,

United States Code, Sections 842(i)(1) and 844(a)(1), and charging

him in Count Three with Unlawful Possession of a Firearm, in

violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2). Davis stated that he understood that the magistrate

judge is not a United States District Judge, and Davis consented

to pleading before the magistrate judge.      This Court referred

Davis’s plea of guilty to the magistrate judge for the purpose of

administering the allocution, pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly
USA v. DAVIS                                                 1:21CR26
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 27],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

and voluntarily entered, and recommending to this Court whether

the plea should be accepted.

     Based upon Davis’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Davis

was competent to enter a plea, that the plea was freely and

voluntarily given, that Davis was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.    The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 27] finding a factual basis for the

plea and recommending that this Court accept Davis’s plea of guilty

to Counts One and Three of the Indictment.

     The magistrate judge remanded Defendant to the custody of the

United States Marshals Service.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.       Neither Davis nor the

Government filed objections to the R&R.

                                  2
USA v. DAVIS                                                         1:21CR26
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 27],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 27], provisionally ACCEPTS Davis’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Counts One and Three

of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The   Probation    Officer    shall   undertake   a   presentence

investigation of Davis, and prepare a presentence investigation

report for the Court;

     2.     The   Government    and   Davis   shall   each    provide   their

narrative descriptions of the offense to the Probation Officer by

July 26, 2021;

     3.     The presentence investigation report shall be disclosed

to Davis, his counsel, and the Government on or before September

24, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

                                      3
USA v. DAVIS                                                         1:21CR26
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 27],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     4.      Counsel may file written objections to the presentence

investigation report on or before October 8, 2021;

     5.      The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

October 22, 2021; and

     6.      Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

November 8, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Davis on

November 29, 2021, at 2:00 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

                                       4
USA v. DAVIS                                                 1:21CR26
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 27],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

     DATED: July 15, 2021


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
